Citation Nr: 0603303	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  99-08 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE


Entitlement to an effective date earlier than April 3, 1992, 
for the grant of service connection for schizophrenia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to May 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision by the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted the veteran service connection 
and a 100 percent evaluation for chronic schizophrenia, 
undifferentiated type, effective from April 3, 1992.  The 
veteran appeals the effective date assigned for the award of 
service connection.  In November 2004, the Board remanded the 
case to the RO for additional procedural development.  
Thereafter, the claim for an earlier effective date was 
denied in an August 2005 rating decision.  The case was 
returned to the Board in November 2005 and the veteran now 
continues his appeal.


FINDINGS OF FACT

1.  The veteran filed his original claim for VA compensation 
for a chronic psychiatric disorder (claimed as a nervous 
condition) in September 1988.  There is no evidence in the 
file indicating that he filed a claim for service connection 
for a psychiatric disability prior to September 1988.  The 
claim was ultimately denied in a final RO rating decision 
dated in March 1990.  The veteran did not appeal that 
decision.

2.  On April 3, 1992, the RO received the veteran's 
application to reopen his claim of entitlement to service 
connection for a chronic psychiatric disorder.  There is no 
evidence in the file indicating that he filed an application 
to reopen his claim prior to April 3, 1992.  

3.  In a July 1996 rating decision that stemmed from the 
above application to reopen the claim, the RO granted service 
connection for chronic schizophrenia, undifferentiated type, 
and assigned an effective date of April 3, 1992, for this 
award.


CONCLUSIONS OF LAW

The criteria for an effective date prior to April 3, 1992, 
for a grant of service connection for chronic schizophrenia, 
undifferentiated type, have not been met.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
pursuant to the Board remand of November 2004, the veteran 
was notified of the provisions of the VCAA in correspondence 
dated in December 2004.  

Notwithstanding, the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court) has held that a 
veteran claiming entitlement to an earlier effective date is 
not prejudiced even by failure to provide him a VCAA notice 
of the laws and regulations governing effective dates, if, 
based on the facts of the case, entitlement to an earlier 
effective date is not shown as a matter of law.  See Nelson 
v. Principi, 18 Vet. App. 407, 410 (2004).  In light of the 
foregoing, and in view of the determination of this appellate 
decision, the Board finds that no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim for an earlier 
effective date prior to April 3, 1992 for a grant of service 
connection for chronic schizophrenia, undifferentiated type.  
See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).  The Board will thus proceed with the 
consideration of this case.  

Factual Background and Analysis

The history of the veteran's claim shows that he filed his 
original claim for VA compensation for a chronic psychiatric 
disability (claimed as a nervous condition) in September 
1988.  His claims file contains no documentation of a formal 
or informal claim for VA compensation for this disability 
prior to this date.  Before then, in March 1983, the veteran 
filed a claim for pension for non-service-connected 
disabilities that included a psychiatric disorder.  The Board 
notes that the veteran stated with specificity in this March 
1983 claim that he was seeking only VA pension benefits.  

The veteran's original September 1988 claim for service 
connection for a nervous condition was denied by the RO in 
March 1990.  The veteran was given notice of the denial and 
his appellate rights in correspondence dated in April 1990.  
The claims file shows that within the one-year appellate 
period following issuance of this notice, the veteran did not 
file a timely appeal of this determination and the denial 
became final in April 1991.  

On April 3, 1992, VA received the veteran's application to 
reopen his claim of entitlement to VA compensation for a 
psychiatric disability.  Based on the evidence that 
accompanied this application, a July 1996 rating decision 
determined that new and material evidence had been submitted, 
reopened the claim, and granted service connection for 
chronic schizophrenia, undifferentiated type, effective April 
3, 1992.  

The veteran appeals the April 3, 1992, effective date 
assigned for his award of VA compensation for chronic 
schizophrenia.  His essential contention is that the 
effective date should extend to March 1983, as he asserts 
that VA had failed to properly consider his claim for non-
service-connected pension filed on that date as also an 
alternate claim for VA compensation for a nervous condition.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection or a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of an evaluation and an 
award of compensation based on an original claim or a claim 
reopened after final disallowance "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2005).  

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

The veteran's claims file shows that he filed his original 
claim for service connection for a psychiatric disability in 
September 1988.  Notwithstanding his assertions, the veteran 
did not file a claim for VA compensation for a psychiatric 
disability prior to September 1988.  No correspondence from 
the veteran prior to this date contains any language that may 
be broadly interpreted as an informal claim for VA 
compensation for a psychiatric disability.  (The Board notes 
that the veteran stated with specific language in his March 
1983 claim for VA benefits that he was seeking only non-
service-connected pension.  This pension claim was ultimately 
denied in a final RO decision dated in May 1984, and it was 
not reopened and allowed until a February 1990 RO decision.)

As previously stated, the veteran's original claim of 
entitlement to service connection for a chronic psychiatric 
disability was denied in a final rating decision dated in 
March 1990.  Thereafter, the claims file shows no further 
activity from the veteran with regard to his claim for VA 
compensation for a chronic psychiatric disability until April 
3, 1992, when he reopened his claim with the submission of 
new and material evidence and was granted service connection 
for chronic schizophrenia, undifferentiated type.

Correct application of the aforementioned law and regulations 
supports the effective date of April 3, 1992, for the award 
of service connection for chronic schizophrenia, 
undifferentiated type, as this was the date of receipt of the 
veteran's successful application to reopen his original 
claim.  There is no indication in the file that any actual 
application to reopen his claim was filed before then.  

The Board acknowledges the veteran's essential contention 
that the effective date for VA compensation for chronic 
schizophrenia, undifferentiated type, should extend to the 
date of his non-service-connected pension claim in March 1983 
on the basis that VA should have construed the claim as also 
one for VA compensation.  However, the veteran's statements 
on his March 1983 claim indicate that he was specifically 
seeking only pension benefits.  Therefore, his assertion over 
20 years later that the March 1983 pension claim somehow now 
represents an undeveloped and pending claim for service 
connection for a psychiatric disorder is both disingenuous 
and without merit.  Furthermore, even if the March 1983 claim 
truly represented a claim for VA compensation for a 
psychiatric disability, the claim was thereafter denied in a 
final RO decision in March 1990.  There are no provisions in 
the applicable laws and regulations to allow an earlier 
effective date as the history of the claim clearly 
establishes that his September 1988 claim of service 
connection for a psychiatric disorder was denied in a March 
1990 rating decision that was unappealed and became final.  
In the present claim, it is the law and not the facts which 
are dispositive of the effective date issue.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  The Board thus concludes 
that an effective date earlier than April 3, 1992, for a 
grant of service connection for chronic schizophrenia, 
undifferentiated type, is not warranted in this case under VA 
law and regulations governing effective dates for awards 
based on a successful reopening of a claim for service 
connection.  38 U.S.C.A. §§ 5108, 5110 (West 2002); 38 C.F.R. 
§§ 3.156, 3.400 (2005).  Therefore, the appeal must be 
denied.





ORDER

An effective date earlier than April 3, 1992, for the grant 
of service connection for chronic schizophrenia, 
undifferentiated type, is denied. 



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


